Exhibit 10.5

Execution Version

REGISTRATION RIGHTS AGREEMENT

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered into
as of November 12, 2013, by and between Arc Logistics Partners LP, a Delaware
limited partnership (the “Partnership”) and Lightfoot Capital Partners, LP, a
Delaware limited partnership (“Sponsor”).

WHEREAS, this Agreement is made in connection with the transactions contemplated
by the Contribution Agreement dated October 25, 2013 (the “Contribution
Agreement”);

WHEREAS, the Partnership has agreed to provide the registration and other rights
set forth in this Agreement for the benefit of Sponsor pursuant to the
Contribution Agreement; and

WHEREAS, it is a condition to the obligations of Sponsor under the Contribution
Agreement that this Agreement be executed and delivered;

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and for good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged by each party hereto, the parties hereby agree as
follows:

ARTICLE I

DEFINITIONS

Section 1.01. Definitions. Capitalized terms used herein without definition
shall have the meanings given to them in the Partnership Agreement. The terms
set forth below are used herein as so defined:

“Affiliate” means, with respect to a specified Person, any other Person that
directly or indirectly through one or more intermediaries controls, is
controlled by, or is under common control with, the specified Person. As used
herein, the term “control” means the possession, direct or indirect, of the
power to direct or cause the direction of the management and policies of a
Person, whether through the ownership of voting securities, by contract or
otherwise.

“Agreement” has the meaning given to such term in the introductory paragraph.

“Commission” means the Securities and Exchange Commission.

“Contribution Agreement” has the meaning given to such term in the recitals of
this Agreement.

“Effectiveness Period” has the meaning given to such term in Section 2.01(c).

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

“Holder” means the record holder of any Registrable Securities.



--------------------------------------------------------------------------------

“Included Registrable Securities” has the meaning given to such term in
Section 2.03(a).

“Losses” has the meaning given to such term in Section 2.08(a).

“Managing Underwriter(s)” means, with respect to any Underwritten Offering, the
book-running lead manager(s) of such Underwritten Offering.

“Notice” has the meaning given to such term in Section 2.01(b).

“Partnership” has the meaning given to such term in the introductory paragraph.

“Partnership Agreement” means the First Amended and Restated Agreement of
Limited Partnership of the Partnership dated November 12, 2013, as amended from
time to time.

“Person” means any individual or a corporation, firm, limited liability company,
partnership, joint venture, trust, unincorporated organization, association,
government agency or political subdivision thereof or other entity.

“Registrable Securities” means the aggregate number of (i) Common Units issued
to Sponsor pursuant to the Contribution Agreement; (ii) Common Units issuable
upon conversion of the Subordinated Units issued to Sponsor, or (iii) Common
Units issuable upon conversion of the Combined Interest pursuant to
Section 11.3(a) of the Partnership Agreement, which Registrable Securities are
subject to the rights provided herein until such rights terminate pursuant to
the provisions hereof.

“Registration Expenses” means all expenses (other than Selling Expenses)
incident to the Partnership’s performance under or compliance with this
Agreement to effect the registration of Registrable Securities on a Registration
Statement pursuant to Section 2.01 and/or in connection with an Underwritten
Offering pursuant to Section 2.02(a), and the disposition of such Registrable
Securities, including, without limitation, all registration, filing, securities
exchange listing and securities exchange fees, all registration, filing,
qualification and other fees and expenses of complying with securities or blue
sky laws, fees of the Financial Industry Regulatory Authority, fees of transfer
agents and registrars, all word processing, duplicating and printing expenses,
any transfer taxes and the fees and disbursements of counsel and independent
public accountants for the Partnership, including the expenses of any special
audits or “cold comfort” letters required by or incident to such performance and
compliance.

“Registration Statement” has the meaning given to such term in Section 2.01(b).

“Securities Act” means the Securities Exchange Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

“Selling Expenses” means all underwriting fees, discounts and selling
commissions applicable to the sale of Registrable Securities.

“Selling Holder” means a Holder who is selling Registrable Securities pursuant
to a registration statement.

 

2



--------------------------------------------------------------------------------

“Shelf Registration Statement” means a registration statement on Form S-3 for an
offering to be made on a continuous basis pursuant to Rule 415 under the
Securities Act (or an similar rule that may be adopted by the Commission).

“Sponsor” has the meaning given to such term in the introductory paragraph.

“Testing-the-Waters Communication” means any oral or written communication with
potential investors undertaken in reliance on Section 5(d) of the Securities
Act.

“Underwritten Offering” means an offering (including an offering pursuant to a
Registration Statement) in which Common Units are sold to an underwriter on a
firm commitment basis for reoffering to the public or an offering that is a
“bought deal” with one or more investment banks.

“Written Testing-the-Waters Communication” means any Testing-the-Waters
Communication that is a written communication within the meaning of Rule 405
under the Securities Act.

Section 1.02. Registrable Securities. Any Registrable Security will cease to be
a Registrable Security (a) at the time a Registration Statement covering such
Registrable Security has been declared effective by the Commission, or otherwise
has become effective, and such Registrable Security has been sold or disposed of
pursuant to such Registration Statement; (b) at the time such Registrable
Security has been disposed of pursuant to Rule 144 (or any similar provision
then in effect under the Securities Act); (c) two (2) years after Holder ceases
to be an Affiliate of the General Partner (including where Arc Logistics GP LLC
ceases to be the general partner of the Partnership); (d) if such Registrable
Security is held by the Partnership or one of its subsidiaries; (e) at the time
such Registrable Security has been transferred in a private transaction in which
the transferor’s rights under this Agreement are not assigned to the transferee
of such securities; or (f) if such Registrable Security has been transferred in
a private transaction in which the transferor’s rights under this Agreement are
assigned to the transferee and such transferee is not an Affiliate of the
General Partner, at the time that is two years following the transfer of such
Registrable Security to such transferee.

ARTICLE II

REGISTRATION RIGHTS

Section 2.01. Demand Registration. Upon the written request (a “Notice”) by
Holders collectively owning at least 10% the then-outstanding Registrable
Securities, the Partnership shall file with the Commission, as soon as
reasonably practicable, but in no event more than 90 days following the receipt
of the Notice, a registration statement (each a “Registration Statement”) under
the Securities Act providing for the resale of such Registrable Securities, as
the case may be, (which may, at the option of the Holders giving such Notice, be
a registration statement under the Securities Act that provides for the resale
of such Registrable Securities pursuant to Rule 415 from time to time by the
Holders). There shall be no limit on the number of Registration Statements that
may be required by the Holders pursuant to this Section 2.01. The Partnership
shall use its commercially reasonable efforts to cause each Registration
Statement to be declared effective by the Commission as soon as reasonably
practicable after the

 

3



--------------------------------------------------------------------------------

initial filing of the Registration Statement. Any Registration Statement shall
provide for the resale pursuant to any method or combination of methods legally
available to, and requested by, the Holders of any and all such Registrable
Securities covered by such Registration Statement. The Partnership shall use its
commercially reasonable efforts to cause each Registration Statement filed
pursuant to this Section 2.01 to be continuously effective, supplemented and
amended to the extent necessary to ensure that it is available for the resale of
all such Registrable Securities by the Holders until all such Registrable
Securities covered by such Registration Statement have ceased to be Registrable
Securities (the “Effectiveness Period”). Each Registration Statement when
effective (and the documents incorporated therein by reference) shall comply as
to form in all material respects with all applicable requirements of the
Securities Act and the Exchange Act and shall not contain an untrue statement of
a material fact or omit to state a material fact required to be stated therein
or necessary to make the statements therein not misleading (in the case of any
prospectus contained in such Registration Statement, in light of the
circumstances under which a statement is made).

Section 2.02. Underwritten Offerings.

(a) Request for Underwritten Offering. In the event that Holders collectively
holding at least 15% of the then-outstanding Registrable Securities elect to
dispose of Registrable Securities under a Registration Statement pursuant to an
Underwritten Offering, and such Holders reasonably anticipate gross proceeds of
at least $15 million pursuant to such Underwritten Offering, the Partnership
shall, upon written request by such Holders, retain underwriters (subject to the
approval of such Holders, not to be unreasonably withheld) in order to permit
such Holders to effect such sale through an Underwritten Offering and take all
commercially reasonable actions as are requested by the Managing Underwriter to
expedite or facilitate the disposition of such Registrable Securities. The
Partnership’s management shall participate in a roadshow or similar marketing
effort in connection with any such Underwritten Offering.

(b) Limitation on Underwritten Offerings. In no event shall the Partnership be
required hereunder to participate in more than three Underwritten Offerings in
any 12-month period.

(c) General Procedures. In connection with any Underwritten Offering pursuant to
this Section 2.02, the Holders of a majority of the Registrable Securities being
sold in such Underwritten Offering shall be entitled, subject to the
Partnership’s consent (which is not to be unreasonably withheld), to select the
Managing Underwriter. In connection with any Underwritten Offering under this
Agreement, each Selling Holder and the Partnership shall be obligated to enter
into an underwriting agreement that contains such representations and
warranties, covenants, indemnities and other rights and obligations as are
customary in underwriting agreements for firm commitment offerings of
securities. No Selling Holder may participate in such Underwritten Offering
unless such Selling Holder agrees to sell its Registrable Securities on the
basis provided in such underwriting agreement and completes and executes all
questionnaires, powers of attorney, indemnities and other documents reasonably
required under the terms of such underwriting agreement and furnish to the
Partnership such information as the Partnership may reasonably request for
inclusion in a Registration Statement or prospectus or any amendment or
supplements thereto, as the case may be. Each Selling

 

4



--------------------------------------------------------------------------------

Holder may, at its option, require that any or all of the representations and
warranties by, and the other agreements on the part of, the Partnership to and
for the benefit of such underwriters also be made to and for such Selling
Holder’s benefit and that any or all of the conditions precedent to the
obligations of such underwriters under such underwriting agreement also be
conditions precedent to such Selling Holder’s obligations. If any Selling Holder
disapproves of the terms of an Underwritten Offering contemplated by this
Section 2.02, such Selling Holder may elect to withdraw from the Underwritten
Offering by notice to the Partnership and the Managing Underwriter; provided,
however, that such withdrawal must be made at a time prior to the time of
pricing of such Underwritten Offering. No such withdrawal shall affect the
Partnership’s obligation to pay Registration Expenses.

Section 2.03. Piggyback Rights.

(a) Participation. If the Partnership proposes to file (i) a registration
statement or (ii) a prospectus supplement to an effective Shelf Registration
Statement and Holders may be included in the offering to which such prospectus
supplement relates without the filing of a post-effective amendment to such
Shelf Registration Statement, in each case, for the sale of Common Units in an
Underwritten Offering for its own account and/or another Person, then as soon as
practicable following the engagement of counsel by the Partnership to prepare
the documents to be used in connection with such Underwritten Offering, the
Partnership shall give notice (including notification by email) of such proposed
Underwritten Offering to each Holder holding at least 2% of the then-outstanding
Registrable Securities and such notice shall offer such Holders the opportunity
to include in such Underwritten Offering such number of Registrable Securities
(the “Included Registrable Securities”) as each such Holder may request in
writing; provided, however, that if the Partnership has been advised by the
Managing Underwriter that the inclusion of Registrable Securities for sale for
the benefit of the Holders will have an adverse effect on the price, timing or
distribution of the Common Units in the Underwritten Offering, then (A) if no
Registrable Securities can be included in the Underwritten Offering in the
opinion of the Managing Underwriter, the Partnership shall not be required to
offer such opportunity to the Holders or (B) if any Registrable Securities can
be included in the Underwritten Offering in the opinion of the Managing
Underwriter, then the amount of Registrable Securities to be offered for the
accounts of Holders shall be determined based on the provisions of
Section 2.03(b). Subject to Section 2.03(b), the Partnership shall include in
such Underwritten Offering all such Registrable Securities with respect to which
the Partnership has received requests within two (2) Business Days (or one
(1) Business Day in connection with a “bought deal” or an “overnight”
Underwritten Offering) after the Partnership’s notice has been delivered in
accordance with Section 3.01. If no written request for inclusion from a Holder
is received within the specified time, each such Holder shall have no further
right to participate in such Underwritten Offering. If, at any time after giving
written notice of its intention to undertake an Underwritten Offering and prior
to the closing of such Underwritten Offering, the Partnership shall determine
for any reason not to undertake or to delay such Underwritten Offering, the
Partnership may, at its election, give written notice of such determination to
the Selling Holders and, (x) in the case of a determination not to undertake
such Underwritten Offering, shall be relieved of its obligation to sell any
Included Registrable Securities in connection with such terminated Underwritten
Offering and (y) in the case of a determination to delay such Underwritten
Offering, shall be permitted to delay offering any Included Registrable
Securities for the same period as the delay in the Underwritten Offering. Any
Selling Holder shall have the right to withdraw such Selling Holder’s request
for inclusion of such Selling Holder’s Registrable Securities in such
Underwritten Offering by giving written notice to the Partnership of such
withdrawal at or prior to the time of pricing of such Underwritten Offering.

 

5



--------------------------------------------------------------------------------

(b) Priority of Registration. If the Managing Underwriter of any proposed
Underwritten Offering advises the Partnership that the total amount of
Registrable Securities that the Selling Holders and any other Persons intend to
include in such offering exceeds the number that can be sold in such offering
without being likely to have an adverse effect in any material respect on the
price, timing or distribution of the Common Units offered or the market for the
Common Units, then the Common Units to be included in such Underwritten Offering
shall include the number of Units that such Managing Underwriter advises the
Partnership can be sold without having such adverse effect, with such number to
be allocated (i) first, to the Partnership unless a Holder initiates the
Underwritten Offering, in which case it shall be the Holders, and (ii) second,
and if any, the number of Registrable Securities that, in the opinion of such
Managing Underwriter or Underwriters, can be sold without having such adverse
effect, with such number to be allocated pro rata among the Holders (or the
Partnership if a Holder initiates the Underwritten Offering) that have requested
to participate in such Underwritten Offering based on the relative number of
Registrable Securities then held by each such Holder (provided that any
securities thereby allocated to a Holder that exceed such Holder’s request shall
be reallocated among the remaining requesting Holders in like manner).

Section 2.04. Delay Rights. Notwithstanding anything to the contrary contained
herein, if the Partnership determines that its compliance with its obligations
under this Article II would be materially detrimental to the Partnership because
such compliance would (a) materially interfere with a significant acquisition,
reorganization, financing or other similar transaction involving the
Partnership, (b) require premature disclosure of material information that the
Partnership has a bona fide business purpose for preserving as confidential or
(c) render the Partnership unable to comply with applicable securities laws,
then the Partnership shall have the right to postpone compliance with its
obligations under this Article II for a period of not more than three months,
provided, that such right pursuant to this Section 2.04 may not be utilized more
than twice in any 12-month period.

Section 2.05. Sale Procedures. In connection with its obligations under this
Article II, the Partnership will, as promptly as reasonably practicable:

(a) prepare and file with the Commission such amendments and supplements to each
Registration Statement and the prospectus used in connection therewith as may be
necessary to keep each Registration Statement effective for the Effectiveness
Period and as may be necessary to comply with the provisions of the Securities
Act with respect to the disposition of all Registrable Securities covered by
such Registration Statement;

(b) if a prospectus supplement will be used in connection with the marketing of
an Underwritten Offering and the Managing Underwriter notifies the Partnership
in writing that, in the sole judgment of such Managing Underwriter, inclusion of
detailed information in such prospectus supplement is of material importance to
the success of the Underwritten Offering of such Registrable Securities, use
commercially reasonable efforts to include such information in such prospectus
supplement;

 

6



--------------------------------------------------------------------------------

(c) furnish to each Selling Holder (i) as far in advance as reasonably
practicable before filing a Registration Statement or any supplement or
amendment thereto, upon request, copies of reasonably complete drafts of all
such documents proposed to be filed (including exhibits and each document
incorporated by reference therein to the extent then required by the rules and
regulations of the Commission), and provide each such Selling Holder the
opportunity to object to any information pertaining to such Selling Holder and
its plan of distribution that is contained therein and make the corrections
reasonably requested by such Selling Holder with respect to such information
prior to filing a Registration Statement or supplement or amendment thereto, and
(ii) such number of copies of such Registration Statement and the prospectus
included therein and any supplements and amendments thereto as such Persons may
reasonably request in order to facilitate the public sale or other disposition
of the Registrable Securities covered by such Registration Statement;

(d) if applicable, use its commercially reasonable efforts to register or
qualify the Registrable Securities covered by a Registration Statement under the
securities or blue sky laws of such jurisdictions as the Selling Holders or, in
the case of an Underwritten Offering, the Managing Underwriter, shall reasonably
request; provided, however, that the Partnership will not be required to qualify
generally to transact business in any jurisdiction where it is not then required
to so qualify or to take any action that would subject it to general service of
process in any jurisdiction where it is not then so subject;

(e) promptly notify each Selling Holder and each underwriter, at any time when a
prospectus is required to be delivered under the Securities Act, of (i) the
filing of a Registration Statement or any prospectus or prospectus supplement to
be used in connection therewith, or any amendment or supplement thereto, and,
with respect to such Registration Statement or any post-effective amendment
thereto, when the same has become effective; and (ii) any written comments from
the Commission with respect to any filing referred to in clause (i) and any
written request by the Commission for amendments or supplements to a
Registration Statement or any prospectus or prospectus supplement thereto;

(f) immediately notify each Selling Holder and each underwriter, at any time
when a prospectus is required to be delivered under the Securities Act, of
(i) the happening of any event as a result of which the prospectus or prospectus
supplement contained in a Registration Statement, as then in effect, includes an
untrue statement of a material fact or omits to state any material fact required
to be stated therein or necessary in order to make the statements therein not
misleading (in the case of the prospectus contained therein, in the light of the
circumstances under which a statement is made); (ii) the issuance or threat of
issuance by the Commission of any stop order suspending the effectiveness of a
Registration Statement, or the initiation of any proceedings for that purpose;
or (iii) the receipt by the Partnership of any notification with respect to the
suspension of the qualification of any Registrable Securities for sale under the
applicable securities or blue sky laws of any jurisdiction. Following the
provision of such notice, the Partnership agrees to, as promptly as practicable,
amend or supplement the prospectus or prospectus supplement or take other
appropriate action so that the prospectus or prospectus supplement does not
include an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein not misleading in the light of the circumstances then existing and to
take such other commercially reasonable action as is necessary to remove a stop
order, suspension, threat thereof or proceedings related thereto;

 

7



--------------------------------------------------------------------------------

(g) upon request and subject to appropriate confidentiality obligations, furnish
to each Selling Holder copies of any and all transmittal letters or other
correspondence with the Commission or any other governmental agency or
self-regulatory body or other body having jurisdiction (including any domestic
or foreign securities exchange) relating to any offering of Registrable
Securities;

(h) in the case of an Underwritten Offering, furnish upon request, (i) an
opinion of counsel for the Partnership dated the date of the closing under the
underwriting agreement and (ii) a “cold comfort” letter, dated the pricing date
of such Underwritten Offering (to the extent available) and a letter of like
kind dated the date of the closing under the underwriting agreement, in each
case, signed by the independent public accountants who have certified the
Partnership’s financial statements included or incorporated by reference into
the applicable registration statement, and each of the opinion and the “cold
comfort” letter shall be in customary form and covering substantially the same
matters with respect to such registration statement (and the prospectus and any
prospectus supplement included therein) as have been customarily covered in
opinions of issuer’s counsel and in accountants’ letters delivered to the
underwriters in Underwritten Offerings of securities by the Partnership and such
other matters as such underwriters and Selling Holders may reasonably request;

(i) otherwise use its commercially reasonable efforts to comply with all
applicable rules and regulations of the Commission, and make available to its
security holders, as soon as reasonably practicable, an earnings statement,
which earnings statement shall satisfy the provisions of Section 11(a) of the
Securities Act and Rule 158 promulgated thereunder;

(j) make available to the appropriate representatives of the Managing
Underwriter and Selling Holders access to such information and Partnership
personnel as is reasonable and customary to enable such parties to establish a
due diligence defense under the Securities Act;

(k) cause all Registrable Securities registered pursuant to this Agreement to be
listed on each securities exchange or nationally recognized quotation system on
which similar securities issued by the Partnership are then listed;

(l) use its commercially reasonable efforts to cause the Registrable Securities
to be registered with or approved by such other governmental agencies or
authorities as may be necessary by virtue of the business and operations of the
Partnership to enable the Selling Holders to consummate the disposition of the
Registrable Securities;

(m) provide a transfer agent and registrar for all Registrable Securities
covered by a Registration Statement not later than the effective date of such
registration statement; and

(n) enter into customary agreements and take such other actions as are
reasonably requested by the Selling Holders or the underwriters, if any, in
order to expedite or facilitate the disposition of the Registrable Securities.

 

8



--------------------------------------------------------------------------------

Each Selling Holder, upon receipt of notice from the Partnership of the
happening of any event of the kind described in subsection (f) of this
Section 2.05, shall forthwith discontinue disposition of the Registrable
Securities by means of a prospectus or prospectus supplement until such Selling
Holder’s receipt of the copies of the supplemented or amended prospectus
contemplated by subsection (f) of this Section 2.05 or until it is advised in
writing by the Partnership that the use of the prospectus may be resumed, and
has received copies of any additional or supplemental filings incorporated by
reference in the prospectus, and, if so directed by the Partnership, such
Selling Holder will, or will request the Managing Underwriter, if any, to
deliver to the Partnership all copies in their possession or control of the
prospectus and any prospectus supplement covering such Registrable Securities
current at the time of receipt of such notice.

Section 2.06. Cooperation by Holders. The Partnership shall have no obligation
to include in a Registration Statement, or in an Underwritten Offering pursuant
to Section 2.02(a), Registrable Securities of a Selling Holder who has failed to
timely furnish such information that the Partnership determines, after
consultation with its counsel, is reasonably required in order for the
Registration Statement or prospectus or prospectus supplement, as applicable, to
comply with the Securities Act.

Section 2.07. Expenses. The Partnership will pay all reasonable Registration
Expenses, including in the case of an Underwritten Offering, regardless of
whether any sale is made in such Underwritten Offering. Each Selling Holder
shall pay all Selling Expenses in connection with any sale of its Registrable
Securities hereunder. In addition, except as otherwise provided in Section 2.08,
the Partnership shall not be responsible for legal fees incurred by Holders in
connection with the exercise of such Holders’ rights hereunder.

Section 2.08. Indemnification.

(a) By the Partnership. In the event of a registration of any Registrable
Securities under the Securities Act pursuant to this Agreement, the Partnership
will indemnify and hold harmless each Selling Holder participating therein, its
directors, officers, employees and agents, and each Person, if any, who controls
such Selling Holder within the meaning of the Securities Act and the Exchange
Act, and its directors, officers, employees or agents, against any losses,
claims, damages, expenses or liabilities (including reasonable attorneys’ fees
and expenses) (collectively, “Losses”), joint or several, to which such Selling
Holder, director, officer, employee, agent or controlling Person may become
subject under the Securities Act, the Exchange Act or otherwise, insofar as such
Losses (or actions or proceedings, whether commenced or threatened, in respect
thereof) arise out of or are based upon any untrue statement or alleged untrue
statement of any material fact (in the case of any prospectus or any Written
Testing-the-Waters Communication, in the light of the circumstances under which
such statement is made) contained in any Written Testing-the-Waters
Communication, a Registration Statement, any preliminary prospectus or
prospectus supplement, free writing prospectus or final prospectus or prospectus
supplement contained therein, or any amendment or supplement thereof, or arise
out of or are based upon the omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein (in the case of a prospectus or any Written Testing-the-Waters
Communication, in the light of the circumstances under which they were made) not
misleading, and will reimburse each such

 

9



--------------------------------------------------------------------------------

Selling Holder, its directors, officers, employee and agents, and each such
controlling Person for any legal or other expenses reasonably incurred by them
in connection with investigating or defending any such Loss or actions or
proceedings as such expenses are incurred; provided, however, that the
Partnership will not be liable in any such case if and to the extent that any
such Loss arises out of or is based upon an untrue statement or alleged untrue
statement or omission or alleged omission so made in conformity with information
furnished by such Selling Holder, its directors, officers, employees and agents
or such controlling Person in writing specifically for use in any Written
Testing-the-Waters Communication, a Registration Statement, or prospectus or any
amendment or supplement thereto, as applicable. Such indemnity shall remain in
full force and effect regardless of any investigation made by or on behalf of
such Selling Holder or any such directors, officers, employees agents or
controlling Person, and shall survive the transfer of such securities by such
Selling Holder.

(b) By Each Selling Holder. Each Selling Holder agrees severally and not jointly
to indemnify and hold harmless the Partnership, its directors, officers,
employees and agents and each Person, if any, who controls the Partnership
within the meaning of the Securities Act or of the Exchange Act, and its
directors, officers, employees and agents, to the same extent as the foregoing
indemnity from the Partnership to the Selling Holders, but only with respect to
information regarding such Selling Holder furnished in writing by or on behalf
of such Selling Holder expressly for inclusion in any Written Testing-the-Waters
Communication, a Registration Statement, any preliminary prospectus or
prospectus supplement, free writing prospectus or final prospectus or prospectus
supplement contained therein, or any amendment or supplement thereof; provided,
however, that the liability of each Selling Holder shall not be greater in
amount than the dollar amount of the proceeds (net of any Selling Expenses)
received by such Selling Holder from the sale of the Registrable Securities
giving rise to such indemnification.

(c) Notice. Promptly after receipt by an indemnified party hereunder of notice
of the commencement of any action, such indemnified party shall, if a claim in
respect thereof is to be made against the indemnifying party hereunder, notify
the indemnifying party in writing thereof, but the omission so to notify the
indemnifying party shall not relieve it from any liability that it may have to
any indemnified party other than under this Section 2.08. In any action brought
against any indemnified party, it shall notify the indemnifying party of the
commencement thereof. The indemnifying party shall be entitled to participate in
and, to the extent it shall wish, to assume and undertake the defense thereof
with counsel reasonably satisfactory to such indemnified party and, after notice
from the indemnifying party to such indemnified party of its election so to
assume and undertake the defense thereof, the indemnifying party shall not be
liable to such indemnified party under this Section 2.08 for any legal expenses
subsequently incurred by such indemnified party in connection with the defense
thereof other than reasonable costs of investigation and of liaison with counsel
so selected; provided, however, that, (i) if the indemnifying party has failed
to assume the defense or employ counsel reasonably acceptable to the indemnified
party or (ii) if the defendants in any such action include both the indemnified
party and the indemnifying party and counsel to the indemnified party shall have
concluded that there may be reasonable defenses available to the indemnified
party that are different from or additional to those available to the
indemnifying party, or if the interests of the indemnified party reasonably may
be deemed to conflict with the interests of the indemnifying party, then the
indemnified party shall have the right to select a separate counsel and to
assume such legal defense and otherwise to participate in the defense of such
action, with the reasonable expenses

 

10



--------------------------------------------------------------------------------

and fees of such separate counsel and other reasonable expenses related to such
participation to be reimbursed by the indemnifying party as incurred.
Notwithstanding any other provision of this Agreement, no indemnified party
shall settle any action brought against it with respect to which it is entitled
to indemnification hereunder without the consent of the indemnifying party,
unless the settlement thereof imposes no liability or obligation on, and
includes a complete and unconditional release from all liability of, the
indemnifying party.

(d) Contribution. If the indemnification provided for in this Section 2.08 is
held by a court or government agency of competent jurisdiction to be unavailable
to any indemnified party or is insufficient to hold them harmless in respect of
any Losses, then each indemnifying party, in lieu of indemnifying such
indemnified party, shall contribute to the amount paid or payable by such
indemnified party as a result of such Loss in such proportion as is appropriate
to reflect the relative fault of the indemnifying party on the one hand and of
such indemnified party on the other in connection with the statements or
omissions that resulted in such Losses, as well as any other relevant equitable
considerations; provided, however, that in no event shall the Selling Holder be
required to contribute an aggregate amount in excess of the dollar amount of
proceeds (net of Selling Expenses) received by such Selling Holder from the sale
of Registrable Securities giving rise to such indemnification. The relative
fault of the indemnifying party on the one hand and the indemnified party on the
other shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact has been made by, or relates to, information
supplied by such party, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.
The parties hereto agree that it would not be just and equitable if
contributions pursuant to this paragraph were to be determined by pro rata
allocation or by any other method of allocation that does not take account of
the equitable considerations referred to herein. The amount paid by an
indemnified party as a result of the Losses referred to in the first sentence of
this paragraph shall be deemed to include any legal and other expenses
reasonably incurred by such indemnified party in connection with investigating
or defending any Loss that is the subject of this paragraph. No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any Person who is not
guilty of fraudulent misrepresentation.

(e) Other Indemnification. The provisions of this Section 2.08 shall be in
addition to any other rights to indemnification or contribution that an
indemnified party may have pursuant to law, equity, contract or otherwise.

Section 2.09. Rule 144 Reporting. With a view to making available the benefits
of certain rules and regulations of the Commission that may permit the sale of
the Registrable Securities to the public without registration, the Partnership
agrees to use its commercially reasonable efforts to:

(a) make and keep public information regarding the Partnership available, as
those terms are understood and defined in Rule 144 under the Securities Act, at
all times from and after the date hereof;

 

11



--------------------------------------------------------------------------------

(b) file with the Commission in a timely manner all reports and other documents
required of the Partnership under the Exchange Act at all times from and after
the date hereof; and

(c) so long as a Holder owns any Registrable Securities, furnish, unless
otherwise available via EDGAR, to such Holder forthwith upon request a copy of
the most recent annual or quarterly report of the Partnership, and such other
reports and documents so filed as such Holder may reasonably request in availing
itself of any rule or regulation of the Commission allowing such Holder to sell
any such securities without registration.

Section 2.10. Transfer or Assignment of Registration Rights. The rights to cause
the Partnership to register Registrable Securities granted to the Sponsor by the
Partnership under this Article II may be transferred or assigned by the Sponsor
to its partners (including Lightfoot Capital GP LLC) or by Lightfoot Capital GP
LLC to its members.

Section 2.11. Restrictions on Public Sale by Holders of Registrable Securities.
Each Holder agrees to enter into a customary letter agreement with underwriters
providing such Holder will not effect any public sale or distribution of the
Registrable Securities during the 90 calendar day period beginning on the date
of a prospectus or prospectus supplement filed with the Commission with respect
to the pricing of an Underwritten Offering, provided that (i) the duration of
the foregoing restrictions shall be no longer than the duration of the shortest
restriction generally imposed by the underwriters on the Partnership or the
officers, directors or any other Unitholder on whom a restriction is imposed and
(ii) the restrictions set forth in this Section 2.11 shall not apply to any
Registrable Securities that are included in such Underwritten Offering by such
Holder.

ARTICLE III

MISCELLANEOUS

Section 3.01. Communications. All notices and other communications provided for
or permitted hereunder shall be made in writing by facsimile, electronic mail,
courier service or personal delivery:

(a) if to Sponsor:

Lightfoot Capital Partners, LP

725 Fifth Avenue, 19th Floor

New York, NY 10022

Attention: Chief Executive Officer

E-mail: info@lightfootcapital.com

(b) if to a permitted transferee or assignee of a Holder, to such transferee or
assignee furnished by such transferee or assignee; and

(c) if to the Partnership:

Arc Logistics Partners LP

c/o Arc Logistics GP LLC

 

12



--------------------------------------------------------------------------------

725 Fifth Avenue, 19th Floor

New York, NY 10022

Attention: Chief Executive Officer

E-mail: info@arcxlp.com

All such notices and communications shall be deemed to have been received at the
time delivered by hand, if personally delivered; upon receipt, if sent via
facsimile or sent via electronic mail; and when actually received, if sent by
courier service or any other means.

Section 3.02. Successor and Assigns. This Agreement shall inure to the benefit
of and be binding upon the successors and assigns of each of the parties,
including subsequent Holders of Registrable Securities to the extent permitted
herein.

Section 3.03. Transfers and Assignment of Rights. All or any portion of the
rights and obligations of the Holders under this Agreement may be transferred or
assigned by the Holders in accordance with Section 2.10 hereof.

Section 3.04. Recapitalization, Exchanges, Etc. Affecting the Registrable
Securities. The provisions of this Agreement shall apply to the full extent set
forth herein with respect to any and all securities of the Partnership or any
successor or assign of the Partnership (whether by merger, consolidation, sale
of assets or otherwise) that may be issued in respect of, in exchange for or in
substitution of, the Registrable Securities, and shall be appropriately adjusted
for combinations, splits, recapitalizations, pro rata distributions and the like
occurring after the date of this Agreement.

Section 3.05. Specific Performance. Damages in the event of breach of this
Agreement by a party hereto may be difficult, if not impossible, to ascertain,
and it is therefore agreed that each party, in addition to and without limiting
any other remedy or right it may have, will have the right to an injunction or
other equitable relief in any court of competent jurisdiction, enjoining any
such breach, and enforcing specifically the terms and provisions hereof, and
each of the parties hereto hereby waives any and all defenses it may have on the
ground of lack of jurisdiction or competence of the court to grant such an
injunction or other equitable relief. The existence of this right will not
preclude any such party from pursuing any other rights and remedies at law or in
equity that such party may have.

Section 3.06. Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which counterparts, when so executed and delivered, shall be deemed to be an
original and all of which counterparts, taken together, shall constitute but one
and the same Agreement.

Section 3.07. Headings. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.

Section 3.08. Governing Law. The laws of the State of New York shall govern this
Agreement.

 

13



--------------------------------------------------------------------------------

Section 3.09. Severability of Provisions. Any provision of this Agreement that
is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof or
affecting or impairing the validity or enforceability of such provision in any
other jurisdiction.

Section 3.10. Scope of Agreement. This Agreement is intended by the parties as a
final expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein. There are no restrictions, promises,
warranties or undertakings, other than those set forth or referred to herein
with respect to the rights granted by the Partnership set forth herein. This
Agreement supersedes all prior agreements and understandings between the parties
with respect to such subject matter.

Section 3.11. Amendment. This Agreement may be amended only by means of a
written amendment signed by the Partnership and the Holders of a majority of the
then outstanding Registrable Securities; provided, however, that no such
amendment shall materially and adversely affect the rights of any Holder
hereunder without the consent of such Holder.

Section 3.12. No Presumption. If any claim is made by a party relating to any
conflict, omission, or ambiguity in this Agreement, no presumption or burden of
proof or persuasion shall be implied by virtue of the fact that this Agreement
was prepared by or at the request of a particular party or its counsel.

Section 3.13. Aggregation of Registrable Securities. All Registrable Securities
held or acquired by Persons who are Affiliates of one another shall be
aggregated together for the purpose of determining the availability of any
rights under this Agreement.

Section 3.14. Obligations Limited to Parties to Agreement. Each of the parties
hereto covenants, agrees and acknowledges that no Person other than the
Partnership and the Holders shall have any obligation hereunder and that,
notwithstanding that one or more of the Holders may be a corporation,
partnership or limited liability company, no recourse under this Agreement or
under any documents or instruments delivered in connection herewith or therewith
shall be had against any former, current or future director, officer, employee,
agent, general or limited partner, manager, member, stockholder or Affiliate of
any of the Holders or any former, current or future director, officer, employee,
agent, general or limited partner, manager, member, stockholder or Affiliate of
any of the foregoing, whether by the enforcement of any assessment or by any
legal or equitable proceeding, or by virtue of any applicable law, it being
expressly agreed and acknowledged that no personal liability whatsoever shall
attach to, be imposed on or otherwise be incurred by any former, current or
future director, officer, employee, agent, general or limited partner, manager,
member, stockholder or Affiliate of any of the Holders or any former, current or
future director, officer, employee, agent, general or limited partner, manager,
member, stockholder or Affiliate of any of the foregoing, as such, for any
obligations of the Holders under this Agreement or any documents or instruments
delivered in connection herewith or therewith or for any claim based on, in
respect of or by reason of such obligation or its creation, except in each case
for any transferee or assignee of the Holders hereunder.

[Signature page follows]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto execute this Agreement, effective as of
the date first above written.

 

ARC LOGISTICS PARTNERS LP By: Arc Logistics GP LLC, its general partner By:  
/s/ Vincent. T. Cubbage   Name: Vincent T. Cubbage   Title: Chief Executive
Officer LIGHTFOOT CAPITAL PARTNERS, LP By: Lightfoot Capital GP LLC,   its
general partner By:   /s/ Vincent T. Cubbage   Name: Vincent T. Cubbage   Title:
Chief Executive Officer

SIGNATURE PAGE

TO

REGISTRATION RIGHTS AGREEMENT